Citation Nr: 0006225	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.  

2.  Whether the appellant meets the military service 
requirements for non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served in Alabama National Guard (NG).  His NG 
unit has verified that the appellant's service from April 
1974 to August 1981 included the following period of active 
duty for training service: June 28, 1974 to October 25, 1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The claimant had active duty for training from June 1974 
to October 1974.

2.  A nervous disorder was not manifested during his active 
duty for training.  

3.  There is no competent medical evidence to show that a 
nervous disorder is related to the claimant's active duty for 
training or to any incident therein.

4.  The appellant, who claims non-service-connected pension, 
had active duty for training from June 1974 to October 1974, 
is not service connected for any disability and, therefore, 
does not have status as a veteran.


CONCLUSIONS OF LAW

1.  The claim of service connection for a nervous disorder is 
not well grounded.  38 U.S.C.A. §§ 101, 1110, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1999).

2.  The appellant does not meet the military service 
requirements to be basically eligible for non-service-
connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.314 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Nervous Disorder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-
78 (1991) (discussing provisions of section 101(24)).  

In other words, service connection is not warranted for 
diseases unless the individual was on active duty for 
training at the time of the disablement or death due to the 
injury or disease.  Brooks v. Brown, 5 Vet. App. 484, 485 
(1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).  
"Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra).

The record demonstrates that from June 1974 to October 1974, 
the appellant was on active duty for training.  However, he 
was not disabled from a disease or injury incurred or 
aggravated during this period of active duty for training.  

The appellant has a current medical diagnosis of 
schizophrenia; however, he has not submitted any competent 
(medical) evidence showing that such disorder resulted from 
active duty for training.  

Post service private medical records reveal that the 
appellant was seen for several psychiatric disorders from 
April 1986 to November 1997.  In February 1987 the appellant 
reported that he had had problems with his nerves since 1975.  
There is no medical opinion indicating a nexus, or 
relationship, between the appellant's nervous disorder and 
his period of active duty for training.  

The appellant submitted lay statements in October 1997 and 
August 1998 describing his nervous disorders symptoms.  Both 
lay statements indicate that the appellant began behaving 
differently and that his symptoms began after his weekend 
drills with the Alabama National Guard.  

At a January 2000 Board videoconference the appellant 
testified that his nervousness and schizophrenia were 
acquired during a weekend drilling session, with the Alabama 
National Guard, when he was in the presence of weapons 
simulators in 1976.  

The appellant has not brought forth competent medical 
evidence of a relationship between a nervous disorder and his 
period of active duty for training.  He testified that he 
believes that his nervous disorder is related to his weekend 
drills with the Alabama National Guard.  He has failed to 
submit competent medical evidence of a nexus between a 
nervous disorder and a disease or injury incurred during his 
period of active duty for training therefore, the claim is 
not well grounded.  See Caluza, supra.  Accordingly, the 
appellant's claim for service connection for a nervous 
disorder is denied.  

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
August 1998.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied 
at the RO level.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under § 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  

II.  Non-Service-Connected Pension

The appellant is claiming non-service-connected pension 
benefits.  The question to be answered concerning this issue 
is whether or not he has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he 
has not done so, his appeal must be denied.  As explained 
below, the Board finds that he has not submitted such a 
claim.  

The law authorizes payment of non-service-connected pension 
to a veteran who meets various criteria.  One of the primary 
criterion is the military service requirement.  Other 
requirements include that the veteran be permanently and 
totally disabled and meet income and net worth limitations.  
The present case involves the question of whether the 
appellant has met the military service requirements for 
pension.

An appellant meets the service requirements for pension if he 
is a veteran who served in the active military, naval or air 
service (1) for 90 days or more during a period of war, (2) 
during a period of war and was discharged or released from 
such service for a service-connected disability, (3) for a 
period of 90-consecutive days or more and such period began 
or ended during a period of war, or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. §§ 3.3(a)(3), 3.314.

A veteran is a person who had active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  Active military, naval, 
or air service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  Active duty means full-time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. § 
101(2), (21), (23), (24); 38 C.F.R. § 3.6.  In the case of 
members of the Army National Guard of any state, full-time 
duty is duty served under 32 U.S.C.A. § 316, 502, 503, 504 or 
506, or prior corresponding provisions of law.  38 U.S.C.A. 
§ 101 (22)(C).  

The appellant does not have the requisite service necessary 
for pension benefits.  The record demonstrates that from June 
1974 to October 1974, he was on active duty for training.  
There are no established service connected disabilities from 
this period of service.  The service department has certified 
that the service from June 1974 to October 1974 was active 
duty for training, and such must be accepted by the Board.  
38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Even though the service was for over 90 days and during a 
period of war, and the appellant was on active duty for 
training, he was not disabled from a disease or injury 
incurred or aggravated in the line of duty.  In addition, 
there is no indication that the subsequent drilling during 
the weekends, as claimed, qualified as active duty for 
training or inactive duty training under 32 U.S.C.A. § 316, 
502, 503, 504 or 506, or prior corresponding provisions of 
law.  Therefore, the appellant is not considered a veteran 
for pension benefits purposes.

In sum, the appellant has no qualifying military service that 
would convey veteran status.  Therefore, the appellant has 
not stated a legal claim for pension upon which relief may be 
granted.  Therefore, the appeal is denied.


ORDER

Service connection for a nervous disorder is denied.  The 
claim, that the appellant meets the military service 
requirements for pension benefits, is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

